Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11122311. Although the claims at issue are not identical, they are not patentably distinct from each other because they are different definitions or descriptions of the same subject matter varying in breadth and because of the claims in the instant application are broader than the claims in '311.

A comparison of the claim language follows, where the similar language is underlined for identification: 


Instant Application
17403049
U.S. Patent No. 11122311
A method, comprising: identifying, by a processing system including a processor, recommended video clips for a user of a communication device from a plurality of video clips according to a video viewing profile of the user and video subject matter information associated with the plurality of video clips, wherein the recommended video clips comprise a first set of video clips that corresponds to a first geographic location and that is determined to have a high probability of being requested by the user when the user is located at the first geographic location, and a second set of video clips that corresponds to a second geographic location and that is determined to have a high probability of being requested by the user when the user is located at the second geographic location, and wherein the identifying the recommended video clips comprises identifying the first set of video clips and the second set of video clips according to an indication in user profile information that the user is interested in different content at the first geographic location and the second geographic location; identifying, by the processing system, a first edge cloud server for facilitating access to a network by the communication device at the first geographic location; obtaining, by the processing system, activity information associated with a data path between a video content server and the first edge cloud server; determining, by the processing system, a reduced activity period associated with the data path between the video content server and the first edge cloud server by comparing the activity information associated with the data path and an activity threshold; and directing, by the processing system and based on the identifying the recommended video clips, the video content server to preload the first set of video clips to the first edge cloud server during the reduced activity period, wherein the identifying the recommended video clips and the directing the video content server to preload the first set of video clips to the first edge cloud server are performed independently of a user request for video clips and enable the user to request, via the communication device, for a particular video clip in the first set of video clips when the user is located at the first geographic location and to receive, via the communication device, the particular video clip from the first edge cloud server without requiring access to the video content server.
A method, comprising: determining, by a processing system including a processor, a video viewing profile for a user of a communication device associated with a network according to user profile information associated with the user; obtaining, by the processing system, video subject matter information associated with a plurality of video clips; identifying, by the processing system, recommended video clips for the user of the communication device from the plurality of video clips according to the video viewing profile of the user and the video subject matter information associated with the plurality of video clips, wherein the recommended video clips comprise a first set of video clips that corresponds to a first geographic location and that is determined to have a high probability of being requested by the user when the user is located at the first geographic location, and a second set of video clips that corresponds to a second geographic location and that is determined to have a high probability of being requested by the user when the user is located at the second geographic location, and wherein the identifying the recommended video clips comprises identifying the first set of video clips and the second set of video clips according to an indication in the user profile information that the user is interested in different content at the first geographic location and the second geographic location; identifying, by the processing system, a first edge cloud server for facilitating access to the network by the communication device at the first geographic location; obtaining, by the processing system, activity information associated with a data path between a video content server and the first edge cloud server; determining, by the processing system, a reduced activity period associated with the data path between the video content server and the first edge cloud server by comparing the activity information associated with the data path and an activity threshold; directing, by the processing system and based on the identifying the recommended video clips, the video content server to store preload the first set of video clips-4 to the first edge cloud server during the reduced activity period, wherein the identifying the recommended video clips and the directing the video content server to preload the first set of video clips to the first edge cloud server are performed independently of a user request for video clips and enable the user to request, via the communication device, for a particular video clip in the first set of video clips when the user is located at the first geographic location and to receive, via the communication device, the particular video clip from the first edge cloud server without requiring access to the video content server; and providing, by the processing system, a listing of the recommended video clips to an application at the communication device, wherein the communication device receives a first video clip of the first set of video clips from the first edge cloud server responsive to a selection of the first video clip via the application.


   

Instant Application
17403049
Patent No. 11122311
13. A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: identifying recommended video clips for a user of a communication device from a plurality of video clips according to a video viewing profile of the user and video subject matter information associated with the plurality of video clips, wherein the recommended video clips comprise a first set of video clips that corresponds to a first geographic location and that is determined to have a high probability of being requested by the user when the user is located at the first geographic location, and a second set of video clips that corresponds to a second geographic location and that is determined to have a high probability of being requested by the user when the user is located at the second geographic location, and wherein the identifying the recommended video clips comprises identifying the first set of video clips and the second set of video clips according to an indication in user profile information that the user is interested in different content at the first geographic location and the second geographic location; identifying an edge cloud server for facilitating access to a network by the communication device at the first geographic location; determining a reduced activity period associated with a data path between a video content server and the edge cloud server by comparing activity information associated with the data path and an activity threshold; and directing, based on the identifying the recommended video clips, the video content server to preload the first set of video clips to the edge cloud server during the reduced activity period, wherein the identifying the recommended video clips and the directing the video content server to preload the first set of video clips to the edge cloud server are performed independently of a user request for video clips and enable the user to request, via the communication device, for a particular video clip in the first set of video clips when the user is located at the first geographic location and to receive, via the communication device, the particular video clip from the edge cloud server without requiring access to the video content server.
13. A device, comprising: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: determining a video viewing profile for a user of a communication device associated with a network according to user profile information associated with the user; identifying recommended video clips for the user of the communication device from a plurality of video clips according to the video viewing profile of the user and video subject matter information associated with the plurality of video clips, wherein the recommended video clips comprise a first set of video clips that corresponds to a first geographic location and that is determined to have a high probability of being requested by the user when the user is located at the first geographic location, and a second set of video clips that corresponds to a second geographic location and that is determined to have a high probability of being requested by the user when the user is located at the second geographic location, and wherein the identifying the recommended video clips comprises identifying the first set of video clips and the second set of video clips according to an indication in the user profile information that the user is interested in different content at the first geographic location and the second geographic location; identifying an edge cloud server for facilitating access to the network by the communication device at the first geographic location; determining a reduced activity period associated with a data path between a video content server and the edge cloud server by comparing activity information associated with the data path and an activity threshold; directing, based on the identifying the recommended video clips, the video content server to store preload the first set of video clips-at to the edge cloud server during the reduced activity period, wherein the identifying the recommended video clips and the directing the video content server to preload the first set of video clips to the edge cloud server are performed independently of a user request for video clips and enable the user to request, via the communication device, for a particular video clip in the first set of video clips when the user is located at the first geographic location and to receive, via the communication device, the particular video clip from the edge cloud server without requiring access to the video content server; and providing a listing of the recommended video clips to an application at the communication device, wherein the communication device receives a first video clip of the first set of video clips from the edge cloud server responsive to a selection of the first video clip via the application.


         
   

Instant Application
17403049
Patent No. 11122311
18. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: identifying recommended video clips for a user of a communication device from a plurality of video clips according to a video viewing profile for the user and video subject matter information associated with the plurality of video clips, wherein the recommended video clips comprise a first set of video clips that corresponds to a first location and that is determined to have a high probability of being requested by the user when the user is located at the first location, and a second set of video clips that corresponds to a second location and that is determined to have a high probability of being requested by the user when the user is located at the second location, and wherein the identifying the recommended video clips comprises identifying the first set of video clips and the second set of video clips according to an indication in user profile information associated with the user that the user is interested in different content at the first location and the second location; identifying an edge cloud server for facilitating access to a network by the communication device at the first location; determining a reduced activity period associated with a data path between a video content server and the edge cloud server by comparing activity information associated with the data path and an activity threshold; and directing, based on the identifying the recommended video clips, the video content server to preload the first set of video clips to the edge cloud server during the reduced activity period, wherein the identifying the recommended video clips and the directing the video content server to preload the first set of video clips to the edge cloud server are performed independently of a user request for video clips and enable the user to request, via the communication device, for a particular video clip in the first set of video clips when the user is located at the first location and to receive, via the communication device, the particular video clip from the edge cloud server without requiring access to the video content server.
18. (Currently amended) A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: identifying recommended video clips for a user of a communication device from a plurality of video clips according to a video viewing profile for the user and video subject matter information associated with the plurality of video clips, wherein the recommended video clips comprise a first set of video clips that corresponds to a first location and that is determined to have a high probability of being requested by the user when the user is located at the first location, and a second set of video clips that corresponds to a second location and that is determined to have a high probability of being requested by the user when the user is located at the second location, and wherein the identifying the recommended video clips comprises identifying the first set of video clips and the second set of video clips according to an indication in user profile information associated with the user that the user is interested in different content at the first location and the second location; identifying an edge cloud server for facilitating access to a network by the communication device at the first location; determining a reduced activity period associated with a data path between a video content server and the edge cloud server by comparing activity information associated with the data path and an activity threshold; directing, based on the identifying the recommended video clips, the video content server to store preload the first set of video clips-at to the edge cloud server during the reduced activity period, wherein the identifying the recommended video clips and the directing the video content server to preload the first set of video clips to the edge cloud server are performed independently of a user request for video clips and enable the user to request, via the communication device, for a particular video clip in the first set of video clips when the user is located at the first location and to receive, via the communication device, the particular video clip from the edge cloud server without requiring access to the video content server; and providing a listing of the recommended video clips to an application at the communication device, wherein the communication device receives a video clip of the first set of video clips from the edge cloud server responsive to a selection of the video clip via the application.


          
Claims 2-12, 14-17, and 19-20 of the instant application are similar to claims 2-12, 14-17, and 19-20 in patent application ‘311.

Allowable Subject Matter
Claim 1-20 allowed over the closest prior art that was found.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A KURIEN whose telephone number is (571)270-5694.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE KURIEN/
Examiner, Art Unit 2421
/NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421